Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 further recites “b. tempering wetter or fresh chickpeas for 1-60 minutes”. Since now both dry and fresh chickpeas are required to be wetted, the claim should recite “tempering wetted chickpeas for 1-60 minutes”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,3-6,8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 step j. now recites “without the addition of water below 85-100C to the flour mixture”. The instant spec discusses that cold water is not intended to be added to the flour mixture. However, the spec does not state that cold water is defined as water below 85-100C as now recited in claim 1. In fact, one of ordinary skill in the art would not consider water temperature at 84C(i.e. below 85) to be cold but rather quite hot. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites “wherein the chickpeas are ground by a roller, bladed, bead, or mill at step h”. It is unclear if the terms “roller”, “bladed” and “bead” describe the type of mill used or refer to another type of apparatus. From the instant spec, it appears that these terms all pertain to the type of mill used. For example, a roller mill is a known mill in the art. Therefore, the claim should recite “a roller, bladed, or bead mill” in order to make this distinction clear. 
Regarding claim 9, it is unclear how “the mixture is specifically formulated for specific age or nutritional groups”. Specifically, it is unclear how the mixture is formulated in order to be appropriate for specific age or nutritional groups when individuals in these age groups can have a wide variety of nutritional needs. 
This rejection was recited in the previous action and was no addressed by the applicant. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3,6,8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coskuner(Leblebi: a Roasted Chickpea Product as a Traditional Turkish Snack Food) in view of Levy(Cooking Class: The thick of things)
Regarding claim 1, Coskuner teaches a method for making chickpea flour comprising
Wetting and letting chickpeas swell(p.262-263). Chickpeas are inherently available in either fresh or dry form. 
Tempering wetted chickpeas for 5-8 min at 100C to obtain first tempered chickpeas(Fig 5)
Resting the first tempered chickpeas for 12-18 hours to 2 days to obtain rested chickpeas(Fig 5)
Wetting the rested chickpeas for 5-8 min at 100C to obtain first tempered chickpeas(Fig 5)
Resting the second tempered chickpeas for 12-18 hours to 2 days(Fig 5) 
Roasting the second tempered chickpeas for 6-7 min at 100-150C to obtain roasted chickpeas(Fig 5)
Removing chickpea skin of the roasted chickpeas by stirring and pressing with a wooden spoon during roasting to obtain removed chickpeas(p.267,Fig 4, Fig 5). 
Grinding the removed chickpeas(p.257) to obtain chickpea flour
Coskuner teaches adding of ground chickpeas to other food products but does not specifically teach a process of texturizing soup by adding the chickpea flour to other ingredients and then further mixing that mixture with liquid at 85-100C. However, Levy teaches that chickpea flour can be used to thicken soups and boost their protein content(p.3). Specifically, Levy teaches adding chickpea flour to boiled(100C) water with olive oil, cumin, salt and garlic(p.3-4). Only boiled water is added and Levy does not teach a step of adding water under 85-100C. It would have been obvious to add the chickpea flour of Coskuner to soup(i.e. 100C liquid with other spices and ingredients) in order to thicken(texturize) and increase the protein content of soup as taught in Levy. 
Regarding claim 3, Coskuner does not specifically teach that a liquid with no visible phase separation due to cold water is obtained by adding the liquid with a temperature above 85-100C to the chickpea flour. However, Coskuner in view of Levy teaches the same method of making chickpea flour as claimed including the addition of boiled water without any cold water to the chickpea flour(see Levy p.3-4). Therefore, one of ordinary skill in the art would expect that the chickpea flour of the prior art would have the same associated properties as the chickpea flour formed from the claimed method, including having no visible phase separation when a liquid is added at above 80 C.
Applicant is reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 6, Coskuner teaches that the chickpea skins can be removed(dehulled) by sun drying which inherently involve some form of ambient air flow(p.264, Dehulling).
	Regarding claim 8, Levy teaches adding garlic, olive oil, cumin, and salt to the instant soup product(p.3-4). Garlic is known to contain vitamin C, vitamin B6, and manganese. 
	Regarding claim 9, Levy does not specifically teach that “the mixture is specifically formulated for specific age or nutritional groups”. However, it would have been obvious to adjust the serving size or added ingredients depending on the needs of the individual consuming the product. 
	Regarding claim 10, Levy teaches that chickpeas are sorted according to their size prior to step a(p.262).
	Regarding claim 11, Levy teaches soaking of chickpeas overnight with presumably room temperature water(25C) since no heating or cooling step is recited(p.262-263. Levy does not teach the degree of water absorption. However, since Levy teaches that soaking overnight is a customary step one of ordinary skill in the art would expect the water absorption to be in the wide range of 10% to 500% of a weight of the wetted chickpeas.
	Furthermore, it would have been obvious to adjust the water absorption depending on the texture desired by adjusting the soaking time. 

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coskuner(Leblebi: a Roasted Chickpea Product as a Traditional Turkish Snack Food) in view of Levy(Cooking Class: The thick of things) further in view of Reifen(WO 2008056360)
	Regarding claims 4 and 5, Coskuner teaches that the chickpeas are ground but does not specifically teach the use of the mill. However, Reifen teaches a method for producing a chickpea flour that is further dissolved in water to form liquid compositions such as a formula(p.4, p.6.). Reifen teaches that the flour is milled to an average particle size of about 1 to 100 microns in order to easily disperse in water(p.3,example 4). It would have been obvious to further sieve the chickpea composition of Coskuner using a sieve of 350 microns in order to achieve a chickpea flour with a small average particle size of about 1 to 100 microns that can be easily dissolved into water. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coskuner(Leblebi: a Roasted Chickpea Product as a Traditional Turkish Snack Food) in view of Levy(Cooking Class: The thick of things) further in view of Oren(US 2016/0183569).
Coskuner and Levy do not teach that the flour mixture is packaged with vacuum or modified atmosphere prior to step j. However, Oren teaches a method of making baked chickpea snacks that are further packaged with vacuum-sealed packs for long term storage(paragraphs 13-26, and 97). It would have been obvious to package the flour mixture of Coskuner in vacuum packs as taught in Oren in order to provide a shelf stable product that can further be processed into a soup product at home by the addition of hot water. 

Response to Arguments
Applicant's arguments filed 3/23/2022 have been fully considered but they are not persuasive. 
The applicant argues that Levy teaches away from the claimed invention by teaching the addition of cold water. However, Levy specifically states on p. 3-4
“She boils pressed garlic with cumin and salt, thickens it with chickpeas flour and serves soup with sliced green onion, a drizzle of olive oil and lemon wedges”.
This section clearly shows that chickpea flour is added directly to chickpea flour without the addition to cold water.
The applicant mentions a recipe on p.5 which involves combining chickpea flour with broth as evidence that Levy teaches mixing of cold water with chickpea flour. However, this is an entirely different recipe than the recipe cited on p.3-4. Also, this recipe discusses adding chickpea flour at simmering water, which could easily be in the range of 85-100C. Simmering water is clearly not at “room temperature” as the applicant alleges. 
The applicant argues that the examiner has not provided any rational underpinning to arrive at the limitations of claim 9. However, claim 9 does not clearly define how the flour mixture is “specifically formulated for specific age or nutritional groups” as explained in the 112 rejection. 
Nevertheless, the concept of adjusting serving sizes or amount of nutrients for specific groups is well known in the art. For example, sizes for children are commonly smaller due to their lower calorie needs. Also, nutrients are commonly added to food products in order to increase its nutritional value and appeal to certain consumers that are health conscious. Ultimately, the applicant has not provided rationale as to how they are formulating the mixture and further how it is unexpected to do such. 






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791